Citation Nr: 1029286	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-13 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether severance of service connection for diabetes mellitus 
type II, peripheral neuropathy of all extremities, erectile 
dysfunction, and special monthly compensation for loss of a 
creative organ, was proper.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In July 2008, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

In January 2009 the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) for further development.  The 
requested development completed, the matter has been returned to 
the Board for appellate consideration.  


FINDINGS OF FACT

1.  Service connection was established for diabetes mellitus type 
II, effective August 26, 2002, in a July 2003 rating decision 
based on the presumption of service connection due to exposure to 
Agent Orange.  

2.  Service connection was established for peripheral neuropathy 
of the lower extremities and for erectile dysfunction, and 
special monthly compensation for loss of a creative organ was 
established, effective August 26, 2002, in a July 2003 rating 
decision on the basis that these disabilities were due to 
diabetes mellitus type II.  

3.  Service connection was established for peripheral neuropathy 
of the upper extremities, effective August 26, 2002, in a 
February 2006 rating decision on the basis that those 
disabilities were due to diabetes mellitus type II.  

4.  The RO followed the proper administrative procedures to  
effectuate the severance of service connection for diabetes 
mellitus type II, peripheral neuropathy of all extremities, 
erectile dysfunction, and special monthly compensation for loss 
of a creative organ in a September 2006 rating decision. 

5.  The rating decision of July 2003 which granted service 
connection for diabetes mellitus as a presumptive condition of 
herbicide exposure was clearly and unmistakably erroneous.   

6.  The Veteran is not unemployable due to service-connected 
disability.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus type II, peripheral 
neuropathy of all extremities, and erectile dysfunction, and a 
grant of special monthly compensation for loss of use of a 
creative organ were clearly and unmistakably erroneous and 
severance was proper.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1154, 7105 (West 2002); 38 C.F.R. § 3.105, 3.303, 3.307, 
3.310 (2009).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  These duties are 
triggered by receipt of an application for VA benefits.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

There are specific notice and assistance requirements for 
severance of service connection.  38 C.F.R. § 3.105(d), (i).  
Service connection can only be severed if service connection is 
clearly and unmistakably erroneous; the VCAA and its implementing 
regulations are inapplicable to matters involving clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  That notwithstanding, the Veteran has had sufficient 
opportunity to identify or submit evidence to show that service 
connection should not be severed, VA has provided all requested 
assistance, and the record contains sufficient evidence to decide 
this appeal.  

Procedural and due process rights as to notice of decisions, a 
right to a hearing, duties of VA personnel conducting the 
hearing, and restoration of benefits, are provided in 38 C.F.R. 
§ 3.103.  The Board finds that these general requirements have 
been met in this case.  

Specific procedural protections apply to severance of service 
connection.  When severance of service connection is considered 
warranted, a rating proposing severance will be prepared setting 
forth all material facts and reasons and the claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore and 
be given 60 days for presentation of additional evidence to show 
that service connection should be maintained.  Id.  Unless 
otherwise provided by 38 C.F.R. § 3.105(i), if additional 
evidence is not received within that period, final rating action 
will be taken and the award will be reduced or discontinued, if 
in order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the final 
rating action expires.  Id.  

In the advance written notice described above, the beneficiary 
will be informed that he or she will have an opportunity for a 
predetermination hearing.  38 C.F.R. § 3.105(i).  If a timely 
request is received VA will notify the beneficiary of the details 
regarding the hearing and the hearing will be conducted by VA 
personnel who did not participate in the proposed adverse action 
and who will bear the decision making responsibility.  Id.  

In a letter sent to the Veteran and his representative on July 
20, 2006, the RO informed the Veteran that VA proposed to sever 
service connection for diabetes mellitus type 2, peripheral 
neuropathy of the upper and lower extremities, and erectile 
dysfunction, and the grant of special monthly compensation for 
loss of a creative organ.  The RO informed the Veteran that he 
could submit evidence to show that VA should not sever service 
connection and informed him of the best type of evidence to 
submit.  The RO informed him that if the RO did not receive 
additional evidence within 60 days, service connection would be 
severed.  In this letter the RO also informed the Veteran that he 
could request a personal hearing to present evidence or argument 
on any important point.  It was reiterated that unless the RO 
heard from the Veteran within 60 days the RO would assume that he 
had no additional evidence and did not want a hearing, and the RO 
would make a decision based on the evidence of record.  He was 
also informed that VA would assist him in every way.  Enclosed 
with that letter was a copy of a rating decision proposing to 
sever service connection.  In that rating decision the RO 
apprised the Veteran of the evidence upon which severance was 
based and explained that a medical opinion from April 18, 2006 
indicated that his diabetes was the result of his post service 
pancreatectomy and had nothing to do with Agent Orange exposure, 
which was the basis for the grant of service connection.  The RO 
also explained that as service connection for peripheral 
neuropathy and erectile dysfunction derived from service 
connected diabetes, the severance of service connection for 
diabetes required severance of service connection for these other 
disabilities.  

No correspondence was received from the Veteran following that 
July 2006 letter.  On September 29, 2006, the RO sent a letter to 
the Veteran and his representative informing him that service 
connection was severed effective December 1, 2006, including 
severance of all benefits deriving from the diabetes.  Enclosed 
was a copy of a rating decision dated September 26, 2006.  Thus 
the Veteran was provided the requisite 60 day period to provide 
evidence and argument.  

This action satisfied the procedural notice requirements 
applicable to severance of service connection and special monthly 
compensation.  Sixty days from the date of the September 29, 2006 
letter places the date of severance as no earlier than November 
30, 2006.  Severance was effective December 1, 2006, in 
compliance with the applicable regulatory provision.  

During the Board hearing, the undersigned explained the issue to 
the Veteran.  See eg. July 2008 Board hearing transcript at 5.  
The undersigned also suggested to the Veteran the submission of 
evidence that could be favorable to his position in this matter.  
Id. at 8.  These specific statements are fully explained in the 
"Facts" section of the instant decision.  

Pursuant to review of the record and the Board hearing, the Board 
remanded the matter to the AMC/RO in January 2009 for additional 
development.  The record shows that the RO complied with that 
development by sending the Veteran a letter in August 2009, 
obtaining VA treatment records, and assisting the Veteran in 
obtaining treatment records from "D.D.," M.D. following receipt 
of a completed VA FORM 21-4142.  

Of record are VA treatment records, service treatment records, 
records of treatment from private providers, and evidence from 
the Social Security Administration.  Neither the Veteran nor his 
representative has identified any additional obtainable evidence 
favorable to restoration of the severed benefits.  Based on the 
above, the Board therefore finds that all procedural rights, 
including those of notice, assistance, and the right to hearing, 
have been met in this case and there is no reason to delay 
adjudication of the appeal.  

As to the claim for a TDIU, the requirements of the VCAA do 
apply.  The RO provided the Veteran with the requisite VCAA 
notice in a letter sent in August 2005.  However, service 
connection has been severed as to all disabilities for which 
service connection had been established.  As the Veteran has no 
service connected disabilities, there is no legal basis for 
granting a TDIU.  Hence, any error in notice or assistance cannot 
have been prejudicial to the Veteran.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error 
in the context of claims for VA benefits).

Severance of Service Connection - Merits

Service connection for diabetes mellitus, peripheral neuropathy 
of the lower extremities, and erectile dysfunction, and special 
monthly compensation for loss of use of a creative organ, was 
granted in a July 2003 rating decision, effective August 26, 
2002.  Service connection for peripheral neuropathy of the upper 
extremities was granted in a February 2006 rating decision, 
effective August 1, 2005.  In a September 2006 rating decision, 
the RO severed service connection for these disabilities, 
effective December 1, 2006.  In this decision, the Board 
determines severance was warranted.  

Here the grants of service connection for peripheral neuropathy 
and erectile dysfunction and the grant of special monthly 
compensation for loss of use of a creative organ all have their 
legal basis solely in the grant of service connection for 
diabetes mellitus type II.  Hence, the Board does not treat the 
severance of special monthly compensation as separate from the 
severance for service connection.  The grant of special monthly 
compensation was no different than the assignment of a disability 
rating and in all cases the severance of service connection 
entails the severance of the associated disability ratings.  

Legal standards - severance of service connection

Once the RO issues a rating decision that rating decision is 
final and binding on all VA field offices as to conclusions based 
on the evidence on file at the time VA issues written 
notification in accordance with applicable statute.  38 C.F.R. 
§ 3.104(a).  A final and binding RO decision shall not be subject 
to revision on the same factual basis except by duly constituted 
appellate authorities or as provided in 38 C.F.R. § 3.105 and § 
3.2600.  Id.  

Final and binding RO decisions will be considered correct in the 
absence of clear and unmistakable error (CUE).  38 C.F.R. 
§ 3.105(a).  "Service connection will be severed only where 
evidence established that it is clearly and unmistakably 
erroneous", with the burden falling upon the government.  
38 C.F.R. § 3.105(d).  
When an adjudicative agency is of the opinion that a revision or 
an amendment of a previous decision is warranted, a difference of 
opinion being involved rather than CUE, the proposed revision 
will be recommended to the Central Office.  38 C.F.R. § 3.105(b).  

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE in 
a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE for 
the purpose of severing service connection, 38 C.F.R. § 3.105(d) 
does not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award.  In fact, 
38 C.F.R. § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after the 
original granting of service connection.  Daniels v. Gober, 10 
Vet. App. 474, 480 (1998).  By its language, § 3.105(d) provides 
for severance of service connection where the evidence shows that 
service connection is clearly and unmistakably erroneous rather 
than on whether the decision granting service connection was 
clearly and unmistakably erroneous,  is therefore written in the 
present tense, and requires VA to consider evidence generated 
after the original decision was made.  Stallworth v. Nicholson, 
20 Vet. App. 482, 488 (2006).  

The evidentiary standard for CUE has been analyzed in a number of 
opinions by the United States Court of Appeals for Veterans 
Claims (Veterans Court).  Most of these address the appeals of 
claimants seeking a finding of CUE in a past denial of benefits.  
However, the Court has held that the standard is equally 
applicable to VA where the issue is severance of service 
connection based on CUE.  Once service connection has been 
granted, section 3.105(d) provides that it may be withdrawn only 
after VA has complied with specific procedures and the Secretary 
meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as 
high a burden of proof on the VA when it seeks to sever service 
connection as § 3.105(a) places upon an appellant seeking to have 
an unfavorable previous determination overturned.")

There are additional protections in place where a claimant has 
been rated as totally disabled or where service connection has 
been in place for 5 years or more.  See for eg. 38 C.F.R. § 3.343 
and § 3.344.  In this case none of those protections apply as 
service connection was not in place for 5 or more years.  

Legal standards - service connection

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
"To establish a right to compensation for a present disability, 
a Veteran must show:  "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

If a veteran was exposed to an herbicide agent during active 
service, certain diseases shall be service connected.  
38 U.S.C.A. § 1116.  While this basis of entitlement does not 
require a record of the disease during service, the requirements 
of 38 C.F.R. § 3.307(a) must be met and the rebuttable provision 
of § 3.307(d) must be satisfied.  38 C.F.R. § 3.309(e) (2009).  

Those disease subject to the herbicide (or "Agent Orange") 
presumption of service connection are as follows:  chloracne or 
other acneform disease consistent with chloracne; type 2 diabetes 
(also known as Type II diabetes mellitus); Hodgkin's disease; 
chronic lymphocytic leukemia (CLL); multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostrate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and, soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Id.  

A veteran, who during active service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

Where there is affirmative evidence to the contrary, or evidence 
to establish that an intercurrent injury or disease which is a 
recognized cause of any of the diseases or disabilities within 
the purview of 38 U.S.C.A. § 1112 or § 1116 has been suffered 
between the date of separation from service and the onset of any 
such diseases or disabilities, service-connection pursuant to 
§ 1112 or § 1116 will not be in order.  38 U.S.C.A. § 1113.  

This statutory provision (38 U.S.C.A. § 1113) is implemented by 
38 C.F.R. § 3.307(d), which provides that evidence which may be 
considered in rebuttal of service incurrence of a disease listed 
in § 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury or 
disease.  38 C.F.R. § 3.307(d).  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound medical 
reasoning and in the consideration of all evidence of record, 
support a conclusion that the disease was not incurred in 
service.  Id.  

Service connection may also be granted for disability if such 
disability was caused or aggravated by a disease or injury for 
which service connection has been established.  38 C.F.R. § 
3.310.  This is referred to as "secondary service connection."  

Statutes provide and VA's General Counsel has concluded that 
direct service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs (a substance abuse 
disability) is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  VAOPGCPREC 7-99; see also 
VAOPGCPREC 2-98. That is because section 8052 of the Omnibus 
Budget Reconciliation Act of 1990 (OBRA 1990), Public Law No. 
101- 508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  The statutes and VA General Counsel precedent opinions 
are binding on the Board.  38 U.S.C.A. § 7104.  


Facts

In addition to the findings of medical professionals, this 
section includes the relevant evidence as to onset of the 
Veteran's diabetes mellitus as well as the timing of resection of 
most of his pancreas.  This is included because the cause of the 
Veteran's diabetes depends to an extent on the timing of the 
onset of his diabetes and the dates of his surgery.  

The Veteran's DD 214 shows that he served in the Republic of 
Vietnam during the appropriate time frame.  There is no 
affirmative evidence to the contrary.  

VA received the Veteran's informal claim for service connection 
for diabetes in March 2002.  In his formal application, received 
in April 2003, he indicated that his diabetes began in 1996 and 
that he had been treated for his diabetes from 1996 to the 
present at a VA medical facility.  

A VA discharge summary from a five day hospitalization in March 
2002 includes a history provided by the Veteran that his diabetes 
had onset in 1993.  This summary also lists pertinent clinical 
diagnoses of status post gallbladder and pancreatic surgery in 
1993.  VA Treatment records from August 2002 document the 
Veteran's report of diabetes since 1996 and that he had a portion 
of his pancreas removed due to questionable pseudocyst in 1994.  
A VA mental health consultation report from May 2003 documents 
the Veteran's report that he had a multitude of problems since 
1993 including the removal of most of his pancreas, gall bladder 
and stomach because of what he was told was his history of 
drinking alcohol, despite his report of having stopped drinking 
in 1974.  A June 2003 VA consultation signed by a psychologist 
documents the Veteran's report that he drank alcohol heavily 
after service, stopping in 1974; had many medical problems 
especially since 1993; and had surgery to remove most of his 
pancreas, gall bladder, and stomach because of what he was told 
was his drinking history.  

In June 2003 the Veteran underwent a VA examination with regard 
to his diabetes mellitus and claimed complications of that 
disease, including peripheral neuropathy and erectile 
dysfunction.  Of note is that there are discrepancies as to the 
date on that report.  In the upper left hand corner of the first 
page is typed "Date: June 16, 2003" and there is a stamp on the 
first page with that same date hand written.  The "Examined on" 
date is listed as "June 3, 2004".  In the July 2003 rating 
decision, the RO referred to an examination completed on June 3, 
2003 and referred to specifics in that report, including the 
Veteran's bodyweight changes.  Hence, the examination clearly 
took place in June 2003.  

There is no indication in the June 2003 examination report that 
the examiner reviewed the Veteran's claims folder.  As a history 
of present illness, it was noted that the Veteran was diagnosed 
with diabetes in 1996.  The examiner diagnosed diabetes mellitus 
which the examiner stated can be related to the Agent Orange 
exposure.  He also diagnosed diabetic neuropathy and erectile 
dysfunction related to diabetes mellitus.  There is no statement 
in the report regarding the Veteran's pancreatic surgery, or that 
he had even had pancreatic surgery.  

In July 2003 the RO granted service connection for diabetes 
mellitus based on the presumption of service connection due to 
exposure to Agent Orange.  Service connection for erectile 
dysfunction and peripheral neuropathy of the lower extremities 
was granted on the basis that these conditions were part and 
parcel to the Veteran's diabetes.  Special monthly compensation 
was awarded for loss of use of a creative organ, compensating the 
Veteran for erectile dysfunction.  

An August 2003 adult mental profile signed by "P.O.Y.", Ph.D., 
for West Virginia Disability Determination Service, includes the 
Veteran's report that he had diabetes for seven years and had his 
pancreas removed in 1994.  This places onset of diabetes in 1996, 
two years after the pancreatic surgery.  

An August 2004 adult mental profile signed by "J.R.A.", M.A., a 
private clinical psychologist, includes the Veteran's report that 
he was diagnosed with diabetes in 1993, had his gallbladder 
removed in 1993 and had three quarters of his pancreas removed 
due to pancreatitis in 1994.  VA treatment notes from a November 
2004 colonoscopy include a past surgical history of three-
quarters of the pancreas and spleen removed in 1994.  

In August 2005 the RO received a statement from the Veteran's 
representative in which he appeared to request an increased 
rating for disability due to diabetes and peripheral neuropathy 
as well as requesting a TDIU and that VA reopen a claim for 
service connection for posttraumatic stress disorder.  

In December 2005 the RO sent a letter to the Veteran informing 
him that a VA medical facility near him would schedule him for an 
examination with regard to his claim concerning diabetes and 
neuropathy.  

In January 2006 the Veteran underwent the requested examination.  
The examiner indicated that there was no claims file for review.  
As a medical history, the examiner stated that the Veteran had a 
history of diabetes since 1996 and was status post several 
conditions including pancreas surgery.  Most of the examination 
has to do with physical findings and medication regimens.  The 
examiner, a nurse practitioner, determined that the Veteran had 
peripheral neuropathy of the upper and lower extremities which 
was more likely than not due to poorly controlled diabetes 
mellitus type II.  An endocrinologist also signed the report.  
That report is signed January 8, 2006.  

On March 21, 2006, the same nurse practitioner signed an opinion 
in which she stated that the Veteran was unemployable for 
physically taxing employment and may have difficulty with 
sedentary employment, due to his diabetes and peripheral 
neuropathy.  

In an addendum dated April 18, 2006, that nurse practitioner 
provided the following statement (which was also acknowledged by 
the endocrinologist who had acknowledged the January 2006 
examination report):  

Patient has a history of pancreatectomy 
which more likely than not resulted in the 
pancreancreatic insufficiency and 
inadequate insulin secretion which caused 
the patient's diabetes.  The cause for his 
pancreatectomy may have been a tumor, or 
per his C-file, a note 5/30/03 by Dr. 
D.[S.] ". . . He has had a multitude of 
medical problems especially since 1993 and 
had surgery to remove most of his pancreas, 
gall bladder and stomach because of what he 
was told was his history of drinking 
despite his reported having quit in 1974."  
The date of the pancreatectomy was 
approximately 1994 and patient reports 
diabetes diagnosed in 1996.  C-file has 
varying dates from 1994, and 1995.  
Therefore, it is more likely than not that 
the diabetes mellitus type II, on insulin 
resulted from the pancreatectomy.  

Also dated on April 18, 2006 is an addendum signed by the 
endocrinologist, as follows:  

Review of the records indicates that the 
veteran does not have DM2.  The veteran has 
diabetes secondary to pancreatectomy for 
chronic alcohol abuse.  He has minimal beta 
cell function, as indicated by his C-
Peptide level of 0.7, barely detectable.  
It is as likely as not that his remaining 
pancreatic function will continue to 
decrease with time, leaving him entirely 
insulin dependent.  His pancreatic failure 
and pancreatic resection have nothing to do 
with Agent Orange exposure.  

In his May 2007 substantive appeal the Veteran contended that his 
diabetes is directly related to Agent Orange exposure during 
service.  During the Board hearing, the Veteran testified that 
Dr. D.D. performed the pancreatectomy in 1996, removing three 
quarters of the Veteran's pancreas.  July 2008 Board hearing 
transcript at 5.  His representative asked him when he was first 
seen for diabetes and the transcript shows his reply as "Oh, in 
19 - or 2004."  Id. at 4.  The Veteran also reported that he had 
been in numerous hospitals over the years, including private 
hospitals.  Id. at 6.  The undersigned then expressed concern as 
to whether VA had received all relevant records.  Id.  Later 
during the hearing, the undersigned suggested information that 
may have been absent from the file but could substantiate his 
claim, informed the Veteran that the record would be left open 
for 90 days and asked the Veteran if he would get a statement 
from his doctor, and then indicated that the statement of 
interest was one that talked about how his diabetes is related to 
his service.  Id. at 8.  The Veteran's representative stated that 
he just wanted to make sure that the record was left open and 
explained that he had given the Veteran "a doctor's statement to 
take to his doctor."  Id at 9.  The undersigned then reiterated 
that the critical element in the case was a showing that the 
Veteran's diabetes was related to service and explained that what 
he should try to obtain was a statement from a doctor that 
indicated that his diabetes was related to service.  Id. 

No evidence was submitted to VA in the 30 days during which the 
record was held open, so in January 2009 the Board remanded the 
matter to the AMC/RO to ensure that the Veteran was provided 
every opportunity to submit evidence.  Pursuant to that remand, 
the Veteran submitted a completed VA FORM 21-4142 identifying 
D.D., M.D as providing treatment between 1993 and 1996 for 
diabetes.  The RO requested records from Dr. D.D. in an April 
2009 letter and records from Dr. D.D. were received in May 2009.  
The earliest dated record is a May 1997 Discharge summary from a 
three day hospital admission at St. Joseph Health Center.  

That discharge summary documents that the Veteran was admitted 
for complaints of abdominal pain.  The summary documents the 
Veteran's medical history, providing that he had multiple 
problems, initially started with alcohol abuse and also 
exacerbated by gallstones and that he had undergone pseudocyst 
surgery along with other pancreatic surgery "in Cleveland Clinic 
from 1973 to 1995."  He denied alcohol abuse over the past 10 
years.  This report also lists that the Veteran had a history of 
pancreatitis with the last episode less than a year ago.  
Sonogram of the pancreas was unremarkable.  No masses or other 
abnormalities were noted.  The summary also notes that the 
Veteran checks his blood sugars twice a day and adjusts his 
insulin.  Final diagnoses were chronic relapsing pancreatitis, 
and insulin dependent diabetes mellitus Type II.  There are no 
dates as to the onset of his diabetes and no specific dates as to 
his pancreatic surgery.  

Also part of the evidence received from Dr. D.D. is a 2001 CT 
imaging report that indicates that there was partial absence of 
the pancreas with only the head of the pancreas seen with 
suggested pancreatitis and pseudocyst noted.  The report also 
noted that only the head of the pancreas was visualized with most 
of the tail and body of the pancreas removed with history of 
prior resection.  

In June 2010 writing, the Veteran's representative contended that 
the Veteran's diabetes is coincidental with his pancreatic 
disorder and not consequential of his pancreatic disorder.  He 
argued that the VA examiner's opinion was one of many equally 
plausible medical possibilities and stated that the examiner's 
opinion was not CUE or cause for severance of service connection.  


Analysis  

The Board finds that the April 2006 addendum from the VA 
endocrinologist shows that service connection for diabetes 
mellitus, peripheral neuropathy of all extremities, and erectile 
dysfunction was clearly and unmistakably erroneous.  

The endocrinologist was unequivocal in her statement that that 
the Veteran's diabetes was caused by his pancreatectomy and that 
his pancreatic failure and resection had nothing to do with Agent 
Orange exposure.  She provided clinical findings to support her 
statement of etiology, referring to his minimal beta cell 
function.  The endocrinologist acknowledged the nurse 
practitioner's report which included that the Veteran's 
inadequate insulin secretion was due to his pancreatic 
insufficiency and referred to the dates of onset of diabetes and 
the pancreatectomy.  It was clear to the endocrinologist that the 
Veteran's diabetes, whatever the specific nomenclature, was 
entirely due to the pancreatectomy, and has nothing to do with 
Agent Orange exposure.  She also explained that the Veteran's 
pancreatic disease and resultant resection was due to alcohol 
abuse.  Thus, it is clearly and unmistakably established, by a 
pertinent specialist of the highest level of expertise as to this 
issue, that an intercurrent disease or injury (pancreatic disease 
due to alcohol abuse) caused the Veteran's diabetes.  

The Board is aware that the endocrinologist was unequivocal.  
That is, there could not be a more definite statement than she 
made in the addendum that she authored.  

The Board is also aware that the relative timing of the onset of 
diabetes and of the pancreatic disease is of some importance.  
The earliest and most frequent reports by the Veteran are that 
the pancreas resection occurred two years prior to diagnosis of 
diabetes.  He stated that he was diagnosed with diabetes in 1996 
in his application and in most of his reports.  Therefore the 
Board finds as fact that there are no deficiencies in the factual 
foundation referred to by the nurse practitioner in the April 
2006 addendum acknowledged by the endocrinologist.  

It is argued by the Veteran that the endocrinologist's 
explanation of the cause of the Veteran's diabetes is merely a 
difference of opinion when compared to statements of other 
medical professionals.  This argument is without merit.  

The examination reports upon which the RO relied in granting 
service connection, were uninformed as to the resection of the 
Veteran's pancreas.  The June 2003 examination report did not 
reference a resection of the pancreas or alcohol induced disease 
of the pancreas and the examiner did not have the claims file 
before him.  The examination was inadequate because the examiners 
did not have sufficient facts before him to render a correct 
statement of etiology.  All later statements that may have 
referred to diabetes as due to Agent Orange exposure are devoid 
of explanation and depend entirely on what the June 2003 examiner 
incorrectly determined and the RO endorsed by its label of his 
diabetes as due to Agent Orange exposure.  Indeed, it was not 
until medical professionals, the nurse practitioner and the 
endocrinologist, reviewed the claims file that anyone who offered 
medical examination results was aware of the pancreas resection.  
The only valid opinion in this case is that of the 
endocrinologist as stated in the April 2006 addendum.  

Therefore, service connection for the Veteran's diabetes based 
the Agent Orange exposure presumption is clearly and unmistakably 
erroneous.  There is no other basis supported by the record for 
finding that service connection is warranted.  All evidence shows 
that the Veteran's diabetes did not have onset until many years 
after service.  Moreover, the endocrinologist's statement 
establishes that the Veteran's pancreatic disease that led to the 
resection was the result of abuse of alcohol.  The Veteran has 
reported that physicians told him that his pancreatic disease and 
resultant resection was the result of alcohol abuse.  He is 
competent to report what someone has told him.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Hence, the 
"ultimate" reason for his diabetes is his alcohol abuse, and, 
as provided by statute and regulation, service connection cannot 
be granted for disability resulting from alcohol abuse.  

The Board has considered the Veteran's argument that the diabetes 
and pancreatectomy were merely coincidental but finds that 
argument to be without merit.  Neither the Veteran nor his 
representative has demonstrated any medical expertise.  Their 
opinions in this regard are the opinions of laypersons.  

While there is no categorical exclusion of layperson testimony as 
to diagnosis of a condition or nexus between a condition and some 
inservice condition or event, the facts of the case and the 
nature of the nexus or diagnosis question determines whether lay 
opinion evidence is competent evidence.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) referred to its decision in Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) in explaining 
that there is no categorical rule that a nexus can only be shown 
by medical evidence.  Davidson, 581 F.3d at 1316.  In Jandreau 
the Federal Circuit referred to lay evidence in the following 
manner:

Lay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent 
to identify the medical condition, (2) the 
layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a 
later diagnosis by a medical professional.

Jandreau, 492 F.3d at 1377.

In footnote 4 of Jandreau, the Federal Circuit provided 
additional guidance as to when lay evidence was competent, giving 
the example that a layperson would be competent to identify a 
simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical question such as a 
form of cancer.  This indicates to the Board that the complexity 
of the question at issue is of paramount importance in 
determining if a layperson's opinion is competent evidence.

The cause of the Veteran's diabetes is too complex of a question 
to be addressed by lay opinion evidence.  This is not a simple 
question and is not subject to an answer by mere observation with 
the senses.  Hence, the Board finds that to the extent that the 
Veteran or his representative seeks to provide a medical opinion 
as to the cause of the Veteran's diabetes their opinions are not 
competent evidence.  

The Board thus finds that service connection for diabetes 
mellitus type II was clearly and unmistakably erroneous.  Service 
connection for peripheral neuropathy and erectile dysfunction had 
legal and factual foundation solely in the grant of service 
connection for diabetes mellitus type two as did the grant of 
special monthly compensation for loss of use of a creative organ.  
Therefore, service connection for peripheral neuropathy of all 
four extremities and for erectile dysfunction and grant of 
special monthly compensation were also clearly and unmistakably 
erroneous.  As explained in the "Duties to notify and assist" 
section of this decision, all procedural aspects of the severance 
were correct.  Hence, the appeal must be denied.  


TDIU

A TDIU claim may be granted if the unemployability is the result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  Where these 
percentage requirements are not met, entitlement to the benefit 
on an extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service- connected disabilities, and consideration is 
given to the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2009).

As the RO has properly severed service connection for all 
disabilities for which service connection had been established 
there is no basis for granting a TDIU.  Hence, that appeal as to 
whether a TDIU is warranted must be denied as a matter of law.  

ORDER

Severance of service connection for diabetes mellitus type II, 
peripheral neuropathy of all four extremities, erectile 
dysfunction, and grant of special monthly compensation for loss 
of use of a creative organ was proper and the appeal is denied.  

The appeal is denied as to entitlement to a TDIU.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


